FILED
                             NOT FOR PUBLICATION                             OCT 06 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



L. SEVILLE PARKS,                                 No. 08-16215

               Plaintiff - Appellant,             D.C. No. 3:06-cv-00602-RLH-
                                                  LRL
  v.

ROBERT CHAMBLISS; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                       Roger L. Hunt, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       L. Seville Parks, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with

a court order to amend his complaint. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Pagtalunan v. Galaza, 291 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Parks’s action

for failure to comply with a court order where the district court described the

inadequacies of Parks’s complaint and gave him ample time to amend, and Parks

failed to pursue the case for over six months without providing any reason for the

delay. See id. at 642-43.

      Parks’s remaining contentions are unpersuasive.

      To the extent that there are any outstanding motions, they are denied.

      AFFIRMED.




                                          2                                       08-16215